Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel Judge Ingrassia to set a final and firm date for a trial of all issues in a matrimonial action under Index No. 17059/ 92.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner here has failed to demonstrate a clear legal right to the relief sought. Sullivan, J. P., Rosenblatt, O’Brien and Thompson, JJ., concur.